DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “selecting at least one of a seat function and a comfort function” should be changed to --selecting at least one of the seat function and the comfort function --.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein the establishment of a connection includes the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server” should be changed to --wherein the establishment of the connection includes the establishment of the connection between the control device and the operating unit and the establishment of the connection between the operating unit and a server or the establishment of the connection between the control device and the server--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “wherein the connection between operating unit and control unit includes an internet connection and a direct wireless connection” should be changed to --wherein the connection between the operating unit and the control device includes an internet connection and a direct wireless connection--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle” should be changed to -- wherein the at least one of a seat function and/or the comfort function are reset to an initial state upon leaving the vehicle--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a control device and a vehicle seat in a vehicle” should be changed to --a control device and a vehicle seat in the vehicle--.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “wherein the vehicle seat is equipped with one or several seat functions and/or the vehicle is equipped with one or several comfort functions” should be changed to --wherein the vehicle seat is equipped with one or several said seat functions and/or the vehicle is equipped with one or several said comfort functions --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “wherein the establishment of a connection includes the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server” should be changed to --wherein the establishment of the connection includes the establishment of the connection between the control device and the operating unit and the establishment of the connection between the operating unit and a server or the establishment of the connection between the control device and the server--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “A computer program product for executing a method according to claim 1” should be changed to -- A computer program product for executing a method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle the method comprising the following steps: establishing a connection between the onboard control device and one of an operating unit and a server; identifying the user; selecting at least one of a seat function and a comfort function; and selecting at least one given seat function option and/or comfort function option.--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “A data carrier including the computer program product according to claim 18.” Should be changed to -- A data carrier including the computer program product for executing a method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle the method comprising the following steps: establishing a connection between the onboard control device and one of an operating unit and a server; identifying the user; selecting at least one of a seat function and a comfort function; and selecting at least one given seat function option and/or comfort function option.--  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 12, & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the establishment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the control unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-5, 7-9, & 18-19 are rejected under 35 U.S.C. 101 because invention is directed to an abstract idea without significantly more.

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1 & 18-19 recite identifying the user, as drafted, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle, onboard control device and one of an operating unit and a server, a network-compatible terminal device, an accounting system, a computer program product, and a data carrier,” “identifying the user” in the context of this claim encompasses the user being identified or chosen. 
The limitation of selecting at least one of a seat function and a comfort function, as drafted, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle, onboard control device and one of an operating unit and a server, a network-compatible terminal device, an accounting system, a computer program product, and a data carrier,” language, “selecting at least one of a seat function and a comfort function” in the context of this claim encompasses the user deciding which option to choose from to adjust whether it is the seat, or temperature of the seat or the massaging function. 
Likewise, selecting at least one given seat function option and/or comfort function option, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle, onboard control device and one of an operating unit and a server, a network-compatible terminal device, an accounting system, a computer program product, and a data carrier,” language, “selecting at least one given seat function option and/or comfort function option” in the context of this claim encompasses the user choosing a function of the seat adjustment to adjust to their liking. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle, onboard control device and one of an operating unit and a server, a network-compatible terminal device, an accounting system, a computer program product, and a data carrier,”. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle, onboard control device and one of an operating unit and a server, a network-compatible terminal device, an accounting system, a computer program product, and a data carrier,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 2, wherein the operating unit is a network-compatible terminal device, especially selected from a computer, smartphone, tablet or navigation device, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the operating unit is a network-compatible terminal device, especially selected from a computer, smartphone, tablet or navigation device” in the context of this claim encompasses the user using a phone as an operating unit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Likewise for claim 3, wherein the establishment of a connection includes the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server, wherein an identification key is exchanged between the operating unit and the control device and/or the server, is a device, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the establishment of a connection includes the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server, wherein an identification key is exchanged between the operating unit and the control device and/or the server” in the context of this claim encompasses a device that is connected to the vehicle and inputs a password. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claim 4, wherein the seat function is selected from: a lateral seat position, a vertical seat position, a seat surface inclination, a backrest inclination, a lateral support function, a lumbar support function, a seat heating, and a massage function, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the seat function is selected from: a lateral seat position, a vertical seat position, a seat surface inclination, a backrest inclination, a lateral support function, a lumbar support function, a seat heating, and a massage function” in the context of this claim encompasses the user to choose which seat function to adjust whether it is to increase height or adjust the backrest for comfort. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5 wherein the connection between operating unit and control unit includes an internet connection and a direct wireless connection, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the connection between operating unit and control unit includes an internet connection and a direct wireless connection” in the context of this claim encompasses a user with a device that connects to the vehicle and also contains an internet connection. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 7, wherein the selection of a seat function and/or comfort function and/or the selection of one or several given seat function options is stored in a user profile in the operating unit or in the server, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the selection of a seat function and/or comfort function and/or the selection of one or several given seat function options is stored in a user profile in the operating unit or in the server” in the context of this claim encompasses a user having a file that remembers all options that were adjusted and further stores them. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 8 wherein the selection of one or several given seat function and/or comfort function options is forwarded to an accounting system, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the selection of one or several given seat function and/or comfort function options is forwarded to an accounting system” in the context of this claim encompasses a user saving the functions and further checking for enhancements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 9, wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle, is a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle” in the context of this claim encompasses a user returning the seat back to normal after finishing the use of the vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to choose which seat function to adjust) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 18-19, under the broadest reasonable interpretation these claims are directed to a computer program only. 
"Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical 'things.' They are neither computer components nor statutory processes, as they are not 'acts' being performed." MPEP §2106.01 I. Because the claims recite only abstractions that are neither "things" nor "acts," the claims are not within one of the four statutory classes of invention.  Because the claims are not within one of the four statutory classes of invention, the claims are rejected under 35 U.S.C. §101. 
"Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the computer-readable medium needed to realize the computer program's functionality, as nonstatutory functional descriptive material." 
MPEP §2106.01 I. 
"A general purpose computer, or microprocessor, programmed to carry out an algorithm creates 'a new machine, because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.'" WMS Gaming, Inc. v. International Game Tech., 184 F.3d 1339, 1348, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999) citing In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc).
In this case, claim 18 is a method claim that states a computer program. Because Applicant's specification does not lexicographically define said terms to be hardware, Examiner uses the broadest reasonable interpretation to interpret a module as software. Thus, Examiner interprets claim 18 as directed to software alone.

Claims 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”
 
Regarding claim 19 requires a data carrier including a computer program product, which stores a program. The specification does not set forth what constitutes the computer readable tangible storage device as being non-transitory, and therefore, in view of the ordinary and customary meaning of a data carrier including a computer program product and in accordance with the broadest reasonable interpretation of the claim, said data carrier including a computer program product could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, & 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0342001A1 (“Chavarria”).
As per claim 1 Chavarria discloses
A method for controlling one of a seat function and a comfort function with an operating unit, and with an onboard control device and a vehicle seat in a vehicle (see at least Chavarria, para. [0019]: For example, the illustrated vehicle 118 includes a seat 124 and a seat position adjustment system/control 126 (generally indicated by the circle in FIG. 1) configured to adjust positioning of the seat 124, such that the consumer 112 is able to raise or lower the seat 124 and/or adjust an angle of a backrest of the seat 124 when in the vehicle 118 ( via the control 126 ).), the method comprising the following steps:
establishing a connection between the onboard control device and one of an operating unit and a server (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.).);
identifying the user (see at least Chavarria, para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc. The communication device 114 is configured to then receive the input from the consumer 112, and to either authenticate the consumer 112 based on a reference stored in the communication device 114 ( e.g., a reference biometric, a reference PIN, etc.) (and then communicate such authentication to the vehicle 118, for example, via BluetoothTM communication, Wi-Fi, etc.) or communicate the received input to the vehicle 118 and/or the profile engine 122 for authentication based on a reference stored therein (based on a reference included in the profile for the consumer 112, which is provided to the vehicle 118 and/or the profile engine 122 in connection with creation of the profile, etc.).);
selecting at least one of a seat function and a comfort function (see at least Chavarria, para. [0030] & para. [0034]: For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile. Again, when the vehicle 118 is described as configured to perform various operations herein, it should be appreciated that it may be doing so generally in coordination with the vehicle controller 120 (even if the vehicle controller 120 is not specifically referenced), or not.); and
selecting at least one given seat function option and/or comfort function option (see at least Chavarria, para. [0047]: In connection with imposing the vehicle controls from the consumer's profile, in one example, the vehicle profile includes a seat position vehicle control, which is identified to an automated seat positioning feature for the driver's seat of the vehicle 118. In turn, the vehicle 118 recognizes the seat position vehicle control (and its availability in the vehicle 118) and imposes the control to move the driver's seat of the vehicle 118 to the desired/specified position (from the consumer's profile).).

As per claim 2 Chavarria discloses
wherein the operating unit is a network-compatible terminal device, especially selected from a computer, smartphone, tablet or navigation device (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200.).

As per claim 3 Chavarria discloses
wherein the establishment of a connection includes the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server, wherein an identification key is exchanged between the operating unit and the control device and/or the server (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200. & para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc.).

As per claim 4 Chavarria discloses
wherein the seat function is selected from: a lateral seat position, a vertical seat position, a seat surface inclination, a backrest inclination, a lateral support function, a lumbar support function, a seat heating, and a massage function (see at least Chavarria, para. [0019]: For example, the illustrated vehicle 118 includes a seat 124 and a seat position adjustment system/control 126 (generally indicated by the circle in FIG. 1) configured to adjust positioning of the seat 124, such that the consumer 112 is able to raise or lower the seat 124 and/or adjust an angle of a backrest of the seat 124 when in the vehicle 118 (via the control 126).).

As per claim 5 Chavarria discloses
wherein the connection between operating unit and control unit includes an internet connection and a direct wireless connection (see at least Chavarria, para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc.).

As per claim 6 Chavarria discloses
wherein the control device transmits the selected seat function and/or comfort function options to one or several additional control devices for controlling the respective seat function and/or comfort function (see at least Chavarria, para. [0034]: the communication device 114 and/or the profile engine 122 is/are configured to provide the profile for the consumer 112 to the vehicle 118. In turn, the vehicle 118 is configured (by the vehicle controller 120) to store the profile (e.g., temporarily in memory 204, etc.) and load the profile to the vehicle 118. In so doing , the vehicle 118 is configured to become accessible to the consumer 112 (e.g., allowing the consumer 112 to unlock the doors (broadly, actuate locks of the doors), automatically unlocking the doors for the consumer 112 (broadly, actuate locks of the doors), permitting ignition start for the vehicle 118, etc.), and to impose each of the vehicle controls included in the profile as available at the vehicle 118. For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile.).

As per claim 7 Chavarria discloses
wherein the selection of a seat function and/or comfort function and/or the selection of one or several given seat function options is stored in a user profile in the operating unit or in the server (see at least Chavarria, para. [0034]: the communication device 114 and/or the profile engine 122 is/are configured to provide the profile for the consumer 112 to the vehicle 118. In turn, the vehicle 118 is configured (by the vehicle controller 120) to store the profile (e.g., temporarily in memory 204, etc.) and load the profile to the vehicle 118. In so doing , the vehicle 118 is configured to become accessible to the consumer 112 (e.g., allowing the consumer 112 to unlock the doors (broadly, actuate locks of the doors), automatically unlocking the doors for the consumer 112 (broadly, actuate locks of the doors), permitting ignition start for the vehicle 118, etc.), and to impose each of the vehicle controls included in the profile as available at the vehicle 118. For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile.).

As per claim 8 Chavarria discloses
wherein the selection of one or several given seat function and/or comfort function options is forwarded to an accounting system (see at least Chavarria, para. [0030]: In particular, the profile engine 122 is configured to generate a profile for the consumer 112, which is specific to the consumer 112 (e.g., in connection with registering the consumer 112 to the vehicle application 116 and/or to the profile engine 122, etc.). The profile may include, for example, consumer identifying information for the consumer 112 (e.g., the consumer's name, a consumer ID, contact information, etc.), multiple vehicle controls for the consumer 112 (e.g., default controls, preferred controls set by the consumer 112, etc.), and the payment credential(s) associated with the consumer's payment account. For example, and as described above, a vehicle control may define a seat position feature of a driver seat of the vehicle 118, as preferred by the consumer 112 (e.g., an angle of a seatback, etc.).).

As per claim 10 Chavarria discloses
A system for controlling a seat function and/or comfort function in a vehicle  (see at least Chavarria, para. [0019]: For example, the illustrated vehicle 118 includes a seat 124 and a seat position adjustment system/control 126 (generally indicated by the circle in FIG. 1) configured to adjust positioning of the seat 124, such that the consumer 112 is able to raise or lower the seat 124 and/or adjust an angle of a backrest of the seat 124 when in the vehicle 118 ( via the control 126 ).), the system comprising:
an operating unit (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.).); and
a control device and a vehicle seat in a vehicle (see at least Chavarria, para. [0030] & para. [0034]: For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile. Again, when the vehicle 118 is described as configured to perform various operations herein, it should be appreciated that it may be doing so generally in coordination with the vehicle controller 120 (even if the vehicle controller 120 is not specifically referenced), or not.);
wherein the operating unit has one or several data interfaces (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200.);
wherein the control device has at least one receiver and the control device is connected to the vehicle (see at least Chavarria, para. [0021]: In connection therewith, the vehicle 118 includes the vehicle controller 120, which configures the vehicle 118 to control one or more of the vehicle features based on user directions and/or input at the vehicle 118 (e.g., via one or more of the controls 126, 130, and 136; via one or more other controls; directly and independent of any controls; etc.), or even potentially separate therefrom (e.g., separate from the user manually adjusting a seat position while sitting in the vehicle 118 (via control 126), such as via a communication device; etc.), and/or to otherwise operate as described herein.); and
wherein the vehicle seat is equipped with one or several seat functions and/or the vehicle is equipped with one or several comfort functions (see at least Chavarria, para. [0030] & para. [0034]: For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile. Again, when the vehicle 118 is described as configured to perform various operations herein, it should be appreciated that it may be doing so generally in coordination with the vehicle controller 120 (even if the vehicle controller 120 is not specifically referenced), or not.), 
which in each case can take a given position or a given function by means of a control command of the control device (see at least Chavarria, para. [0047]: In connection with imposing the vehicle controls from the consumer's profile, in one example, the vehicle profile includes a seat position vehicle control, which is identified to an automated seat positioning feature for the driver's seat of the vehicle 118. In turn, the vehicle 118 recognizes the seat position vehicle control (and its availability in the vehicle 118) and imposes the control to move the driver's seat of the vehicle 118 to the desired/specified position (from the consumer's profile).).

As per claim 11 Chavarria discloses
wherein the operating unit is a network-compatible terminal device, especially selected from a computer, smartphone, tablet or navigation device (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200.).

As per claim 12 Chavarria discloses
wherein the establishment of a connection comprises the establishment of a connection between the control device and the operating unit and the establishment of a connection between the operating unit and a server or the establishment of a connection between the control device and the server, and wherein an identification key is exchanged between the operating unit and the control device and/or the server (see at least Chavarria, para. [0021]: In addition, the vehicle controller 120 is configured to interact with the vehicle application 116 installed at the consumer's communication device 114 (e.g., the vehicle application 116 may be associated with or supported by a particular manufacturer of the vehicle 118 whereby the vehicle controller 120 is configured to recognize the vehicle application 116 to facilitate the operations described herein (e.g., the vehicle application 116 is thereby compatible with the vehicle controller 120, etc.), etc.). & para. [0023]: The computing device 200 may include for example, one or more servers, workstations, computers, on-board vehicle computers, tablets, laptops, smartphones, PDAs, fobs, fitness tracking wristbands, POS terminals, vehicles, etc. In addition in the exemplary embodiment of FIG . 1 , each of the consumer's communication device 114 and the vehicle 118 ( as well as the vehicle controller 120 and the controls 126 , 130 , and 136 associated therewith ) may be considered a computing device , or as including a computing device , consistent with computing device 200. & para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc.).

As per claim 13 Chavarria discloses
wherein the seat function is selected from: a lateral seat position, a vertical seat position, a seat surface inclination, a backrest inclination, a lateral support function, a lumbar support function, a seat heating, and a massage function (see at least Chavarria, para. [0019]: For example, the illustrated vehicle 118 includes a seat 124 and a seat position adjustment system/control 126 (generally indicated by the circle in FIG. 1) configured to adjust positioning of the seat 124, such that the consumer 112 is able to raise or lower the seat 124 and/or adjust an angle of a backrest of the seat 124 when in the vehicle 118 (via the control 126).).

As per claim 14 Chavarria discloses
wherein the operating unit includes an interface for an internet connection and at least one sender for an optical connection or radio connection and wherein the control unit includes an interface for an internet connection and at least one receiver for the optical connection or radio connection (see at least Chavarria, para. [0033]: Next in the system 100, when the consumer 112 desires to use the vehicle 118, the consumer 112 approaches the vehicle 118 while possessing the communication device 114. In connection therewith, the vehicle 118 (via the vehicle controller 120) is configured to detect the communication device 114 (via the vehicle application 116), or vice versa (e.g., via Bluetooth TM communication, via Wi-Fi communication (and network 110), etc.), and the communication device 114 is configured (by the vehicle application 116) to solicit an input to authenticate the consumer 112. In particular, for example, the communication device 114 may be configured to solicit a biometric from the consumer 112 (e.g., a fingerprint, etc.), a personal identification number ( PIN ), or other input from the consumer 112, etc.).

As per claim 15 Chavarria discloses
further including at least one additional control devices, which are suitable for controlling at least one seat function and communicating with the control device (see at least Chavarria, para. [0034]: the communication device 114 and/or the profile engine 122 is/are configured to provide the profile for the consumer 112 to the vehicle 118. In turn, the vehicle 118 is configured (by the vehicle controller 120) to store the profile (e.g., temporarily in memory 204, etc.) and load the profile to the vehicle 118. In so doing , the vehicle 118 is configured to become accessible to the consumer 112 (e.g., allowing the consumer 112 to unlock the doors (broadly, actuate locks of the doors), automatically unlocking the doors for the consumer 112 (broadly, actuate locks of the doors), permitting ignition start for the vehicle 118, etc.), and to impose each of the vehicle controls included in the profile as available at the vehicle 118. For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile.).

As per claim 16 Chavarria discloses
further including a data storage for storing a user profile, wherein the data storage is arranged in the operating unit or in the server or a cloud (see at least Chavarria, para. [0034]: the communication device 114 and/or the profile engine 122 is/are configured to provide the profile for the consumer 112 to the vehicle 118. In turn, the vehicle 118 is configured (by the vehicle controller 120) to store the profile (e.g., temporarily in memory 204, etc.) and load the profile to the vehicle 118. In so doing , the vehicle 118 is configured to become accessible to the consumer 112 (e.g., allowing the consumer 112 to unlock the doors (broadly, actuate locks of the doors), automatically unlocking the doors for the consumer 112 (broadly, actuate locks of the doors), permitting ignition start for the vehicle 118, etc.), and to impose each of the vehicle controls included in the profile as available at the vehicle 118. For example, the vehicle 118 is configured (by the vehicle controller 120) to adjust a seat position, when a vehicle control related to the seat position is included in the profile.).

As per claim 17 Chavarria discloses
further including an accounting system (see at least Chavarria, para. [0030]: In particular, the profile engine 122 is configured to generate a profile for the consumer 112, which is specific to the consumer 112 (e.g., in connection with registering the consumer 112 to the vehicle application 116 and/or to the profile engine 122, etc.). The profile may include, for example, consumer identifying information for the consumer 112 (e.g., the consumer's name, a consumer ID, contact information, etc.), multiple vehicle controls for the consumer 112 (e.g., default controls, preferred controls set by the consumer 112, etc.), and the payment credential(s) associated with the consumer's payment account. For example, and as described above, a vehicle control may define a seat position feature of a driver seat of the vehicle 118, as preferred by the consumer 112 (e.g., an angle of a seatback, etc.).).	

As per claim 18 Chavarria discloses
A computer program product for executing a method according to claim 1 (see at least Chavarria, para. [0054]: Again and as previously described, it should be appreciated that the functions described herein, in some embodiments, may be described in computer executable instructions stored on a computer readable media, and executable by one or more processors. The computer read able media is a non-transitory computer readable storage medium. By way of example, and not limitation, such computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer. Combinations of the above should also be included within the scope of computer readable media.).

As per claim 19 Chavarria discloses
A data carrier including the computer program product according to claim 18 (see at least Chavarria, para. [0054]: Again and as previously described, it should be appreciated that the functions described herein, in some embodiments, may be described in computer executable instructions stored on a computer readable media, and executable by one or more processors. The computer read able media is a non-transitory computer readable storage medium. By way of example, and not limitation, such computer-readable media can include RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer. Combinations of the above should also be included within the scope of computer readable media.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavarria, and further in view of US 2007/0120347A1 (“Breed”).
As per claim 9 Chavarria does not explicitly disclose
wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle.
Breed discloses
wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle (see at least Breed, para. [0655]: When the occupant leaves the vehicle, or even when the engine is shut off and the door opened, the seat can be returned to a neutral position which provides for easy entry and exit from the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chavarria to incorporate the teaching of wherein the seat functions and/or comfort function are reset to an initial state upon leaving the vehicle in order to provide easy entry and exit from the vehicle (see at least Breed, para. [0655]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668